IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of                                                           )
M.L.-L.,                                                                                     )   No. 73145-9-I
                                                                                             )
STATE OF WASHINGTON,                                                                         )   DIVISION ONE
DEPARTMENT OF SOCIAL AND                                                                     )
HEALTHSERVICES,                                                                              )   UNPUBLISHEDOPINION~
                                                                                                                   ~
                                                                                             )                                  ~> ~
                                          Respondent,                                        )
                                                                                                                          r\)          —

                            v                                                                )                                    —




 MAKEBA LICORISH,                                                                            )
                                          Appellant.                                         )   FILED: January25, 2016    ~

__________________________________________________________________________________________   )
              APPELWICK               —      Licorish appeals a trial court order finding her son dependent.

 Licorish contends that the juvenile court abused its discretion by admitting evidence of

 her criminal history. She also challenges the testimony of one of the medical experts,

 claiming that the court was not entitled to rely on the expert’s opinion and the evidence

 does not support the court’s factual finding summarizing the expert’s testimony. Finally,

 Licorish claims that a preponderance of the evidence does not support the court’s

 finding of dependency. We affirm.
No. 73145-9-1/2


                                         FACTS

      Makeba Licorish and Devon LaFantasie are the parents of M.L.-L., a son born on

May 31, 2013.     In April 2014, when M.L.-L was approximately 10 months old, the

Department of Health and Human Services (the Department) took him into protective

custody and filed a dependency petition. A fact-finding hearing took place over the

course of five days in January and February of 2015.

      According to the testimony at the fact-finding hearing, Dr. Jinna Kim was M.L.-L’s

primary care physician between June 2013 and March 2014. During that period, Dr.

Kim saw M.L.-L on seven to eight occasions. Over the course of these visits, Dr. Kim

developed concerns about possible abuse.        In December 2013, M.L.-L had a small

bruise on his cheek and Licorish told Dr. Kim that M.L.-L. recently had bruising between

his eyes that was no longer visible. A few months later, in March 2014, M.L.-L. had a

bruise on his forehead and other marks on his upper back. Licorish said she did not

know how the bruising occurred, but admitted she was concerned about whether her

partner, LaFantasie, had inflicted the injuries. Dr. Kim recommended that Licorish take

M.L.-L. to Seattle Children’s Hospital for a skeletal survey. The skeletal survey did not

reveal any prior skeletal injuries. Nevertheless, based on the bruising, both Dr. Kim and

a social worker at the hospital made referrals to Child Protective Services (CPS).

      While the CPS investigation into these referrals was ongoing, M.L.-L. sustained

another injury. On April 2, a public health nurse observed M.L.-L. and reported to the

assigned social worker and to CPS that he had a “goose egg” injury on his forehead.1


       1 In addition to the bruising, the public health nurse raised concerns including a
fight reported by the mother, sleep safety issues, and the mother’s marijuana use.

                                            2
No. 73145-9-1/3


Licorish reported that, according to LaFantasie, while he was in the car with M.L.-L., the

baby, who was sitting on the back seat, fell forward and hit his head on a cup holder.

The public health nurse recommended that Licorish take M.L.-L. to the doctor and

helped Licorish draw a diagram of the injury to document its appearance so the doctor

would know whether the swelling had increased or decreased. The next day, the social

worker spoke to Licorish and asked her to take M.L.-L. to the hospital for an

examination. Although Licorish had agreed to do so, she did not take him because she

had many other things to do that day and she did not feel that it was an “emergency

situation.” After learning that M.L.-L. had not been examined at the hospital, the social

worker asked the police to perform a welfare check, but the police were unable to locate

the family.

       On the following day, April 4, Licorish took M.L.-L. to the social worker’s office.

The baby still had a “large bump” on his forehead and bruising on his face. The social

worker called law enforcement who took M.L.-L. into protective custody and the social

worker took him to the hospital.

       At the hospital, pediatrician Douglas Diekema examined M.L.-L. He noted that in

addition to the swollen bruise on the baby’s forehead, M.L.-L. had marks that appeared

to be bruises on his cheek and on the back of his neck. Dr. Diekema concluded that

M.L.-L.’s forehead injury was not consistent with the reported account of how the injury

occurred. Dr. Diekema said that for the type of accident described, he would not expect

to see any mark 18 to 24 hours later, and he said that a child who is not yet ambulatory

would have to fall from a significant height to sustain the type of injury M.L.-L. had.

Based on (1) the reports of prior bruising, (2) the inconsistency between the appearance


                                             3
No. 73145-9-1/4


of M.L.-L.’s forehead injury and the explanation of the accident, and (3) the two other

marks, especially the mark on the back of M.L.-L.’s neck, which is not a site where a

baby is likely to sustain bruising, Dr. Diekema expressed concern that the injuries were

caused by nonaccidental trauma.

      Another pediatrician with a specialty in child protection, Dr. James Metz,

examined medical records and photographs taken of M.L.-L. during the April 4, 2014

examination by Dr. Diekema. According to Dr. Metz, the photographs showed bruising

covering a large percentage of the forehead, and discrete bruises on the left cheek,

upper and lower back.     Dr. Metz concluded that the photographs showed “several

marks on the child [that] were not consistent with the story given by the parents.” He

opined that the “constellation of previous injuries and these current injuries were very

concerning or highly concerning for abuse.” Dr. Metz explained that falling on a cup

holder would not cause a “confluent bruise,” but only a bruise at the point of contact.

Dr. Metz also said that bruising on the back is unusual and that the pattern of bruising

on M.L.-L.’s upper back was consistent with “grip marks.”

      After M.L.-L. was taken into protective custody, the court initially placed him with

Licorish on the conditions that she live at her parents’ residence and that LaFantasie

have no contact with M.L.-L. unless such contact was supervised by someone other

than Licorish. A few weeks later, the public health nurse observed the mother, father,

and M.L.-L. in a car with no one else present. The court then placed M.L.-L. in the

home of the maternal grandparents and did not allow the mother to live there.

       The Guardian Ad Litem (GAL) assigned to the case investigated and

recommended dependency. The GAL’s primary concern was the April 2014 injury and


                                            4
No. 73145-9-1/5


the fact that two medical experts agreed that the explanation of how the injury occurred

was not plausible. The GAL believed that the parents’ “minimization” of the injury and

refusal to take the child to the doctor when urged to do so, reflected that ego and

stubbornness were preventing them from making decisions in the best interest of the

child. The GAL also had concerns about the current mental health status of the parents

and about the dynamics of the relationship and potential domestic violence. The GAL

noted that the father presented as dominating and discouraged the mother from

cooperating with   CPS.   The GAL feared that in the absence of a dependency, the

parents would isolate the child because they felt betrayed by the system and that the

absence of court monitoring would present a risk to M.L.-L’s safety.

      At the conclusion of the fact finding hearing, the court found M.L.-L. dependent

as to both parents. Licorish appeals. LaFantasie is not a party to this proceeding.

                                     DISCUSSION

       Licorish claims that the juvenile court improperly considered evidence of her

criminal history under ER 404(b). Licorish also challenges the court’s reliance on Dr.

Metz’s testimony and the court’s finding of fact describing his testimony. Finally, she

claims that substantial evidence does not support the court’s finding that she would be

unable to adequately protect M.L.-L. from future abuse without services in place.

       Parents have a fundamental liberty interest in the care and welfare of their

children. In re Dependency of Schermer, 161 Wash. 2d 927, 941, 169 P.3d 452 (2007).

The State has a corresponding interest in protecting the physical, mental, and emotional

health of children. ki. Unlike a parental termination proceeding, a dependency hearing

is “a preliminary, remedial, nonadversary proceeding’ that does not permanently


                                            5
No. 73145-9-1/6


deprive a parent of any rights.” In re Welfare of Key, 119 Wash. 2d 600, 609, 836 P.2d
200 (1992) (quoting In re Dependency of A.W., 53 Wash. App. 22, 30, 765 P.2d 307

(1988)). The primary purpose of a dependency hearing “is to allow courts to order

remedial measures to preserve and mend family ties.” In re Dependency of T.L.G., 126
Wash. App. 181, 203, 108 P.3d 156 (2005).              In balancing the legal rights of parents

against the rights of the child, the legislature has determined that the rights and safety

of the child is the paramount concern. RCW 13.34.020; Schermer, 161 Wash. 2d at 942.

         Relevant here, Washington defines a “dependent child” as a child who “[h]as no

parent    .   .   .   capable of adequately caring for the child, such that the child is in

circumstances which constitute a danger of substantial damage to the child’s

psychological or physical development.” RCW 13.34.030(6)(c). Dependencies based

on RCW 13.34.030(6)(c) do not require a finding of parental unfitness; instead, they

“allow[] consideration of both a child’s special needs and any limitations or other

circumstances which affect a parent’s ability to respond to those needs.” Schermer,
161 Wash. 2d at 944. The trial court’s determination of dependency is necessarily highly

fact specific; there are no specific factors that a court must consider when determining

whether the child is dependent under RCW 13.34.030(6)(c). See Schermer, 161 Wash. 2d

at 952. The trial court has broad discretion in evaluating all of the evidence. j~

         We will affirm an order of dependency so long as substantial evidence supports

the juvenile court’s findings of fact and the findings support the conclusions of law. In re

Dependency of M.S.D., 144 Wn. App 468, 478, 182 P.3d 978 (2008).                 Evidence is

substantial if, when viewed in the light most favorable to the prevailing party, a rational

trier of fact could find the fact by a preponderance of the evidence. j~ In making this


                                                 6
No. 73145-9-1/7


determination, this court does not weigh the evidence or the credibility of witnesses.

re Dependency of M.P., 76 Wash. App. 87, 91, 882 P.2d 1180 (1994).           Unchallenged

findings are verities on appeal. In re Interest of J.F., 109 Wash. App. 718, 722, 37 P.3d
1227 (2001).

  I.   Evidence of Criminal History

       Licorish contends that the juvenile court improperly admitted evidence of her

adult and juvenile criminal history and relied upon that evidence to establish character

and propensity. A juvenile court “has broad discretion in dependency and termination

proceedings to receive and evaluate evidence in light of a child’s best interest.” ~at

728. Courts are particularly reluctant in dependency proceedings involving children’s

welfare to withhold relevant information from the trier of fact. Id. Accordingly, we will

not disturb the court’s ruling regarding the admissibility of evidence in a dependency

proceeding absent an abuse of discretion. j~

       Licorish claims that the evidence of her criminal history was inadmissible under

ER 404(b) which prohibits the admission of evidence of other crimes, wrongs, or acts to

prove character or an action in conformity therewith. Licorish cites only a criminal case,

however, and provides no authority or analysis regarding the applicability of ER 404(b)

in the context of dependency proceedings. With regard to child placement decisions

and termination proceedings, courts have concluded that criminal history is relevant and

ER 404(b) is inapplicable. See In re Dependency of J.B.S., 123 Wash. 2d 1, 11-12, 863
P.2d 1344 (1994) (criminal history is a relevant consideration with respect to placement

of dependent child); In re Dependency of P.D., 58 Wash. App. 18, 792 P.2d 159 (1990)

(“the circumstances that ER 404(b) seeks to prevent are not applicable in a termination


                                            7
No. 73145-9-1/8


hearing”); In re Welfare of Gillispie, 14 Wash. App. 512, 517-18, 543 P.2d 249 (1975)

(criminal history relevant in termination case to the issues of parental fitness, stability,

and the child’s welfare).

       Moreover, contrary to Licorish’s argument, there is nothing in the court’s findings

to suggest that the court relied on the criminal history evidence to find propensity to

commit crimes or make a finding regarding her character.              The court noted that

involvement in the criminal justice system diverts time, focus, and resources away from

parenting.    Therefore, the court determined the criminal history was relevant to the

overall stability and availability of the parents. The court merely found, accurately, that

the parents’ involvement in criminal matters had not ceased after the birth of their child,

indicating that they had not “completely learned whatever it is they can learn to avoid

those sort of interactions.”2   This is nothing more than a finding that the parents’

involvement in the criminal justice system is a continuing pattern.

       And, finally, the court’s determination of dependency is not based on its finding

that the parents have experience and continuing involvement in the criminal justice

system.      The critical findings supporting the determination of dependency are the

findings that (1) M.L.-L.’s injuries caused several medical professionals to be concerned

about abuse, (2) Licorish aligned herself with LaFantasie, and (3) despite the concerns

and a court order, she allowed LaFantasie to have unsupervised contact with the child.

Because we can uphold the determination of dependency without reference to the

challenged evidence and factual finding, any error in the admission of the criminal


       2Licorish had at least two convictions stemming from conduct that occurred after
M.L.-L. was born.

                                              8
No. 73145-9-1/9


history evidence was harmless in this case. See In re Welfare of X.T., 174 Wash. App.
733, 739, 300 P.3d 824 (2013) (erroneous admission of evidence in dependency

proceeding not prejudicial unless, within reasonable probabilities, the outcome of the

trial would have been materially affected had the error not occurred).

 II.   Reliance on Dr. Metz’s Opinion

       Licorish argues that the court should not have relied upon Dr. Metz’s opinion

because (1) he did not personally examine M.L.-L., (2) some of his findings differed

from those of other medical personnel who physically examined the child, and (3) his

opinion that the injury was not consistent with the reported accident was based on

inaccurate and incomplete information.

       Licorish’s arguments all involve reweighing the evidence, which is not within the

scope of our review. See In re M.P., 76 Wash. App. at 91 (“This court is not to weigh the

evidence or the credibility of the witnesses.”). In any event, in an unchallenged finding

of fact, the court found that Dr. Metz and Dr. Diekema reached the same conclusion that

the injury M.L.-L. sustained in April 2014 was not consistent with the report that he fell

forward and hit his forehead on a cup holder. The court’s finding that both medical

professionals who saw M.L.-L.’s forehead injury in person were concerned about abuse

is also unchallenged. It is true that Dr. Diekema and the public health nurse noted only

raised bruising on the left side of the forehead. However, the GAL, who viewed the

same photos as Dr. Metz, agreed that they showed bruising on both sides. The court

was aware that Dr. Metz did not perform a physical examination, that neither physician

received a report of the injury directly from the parents, and that both physicians based

their opinions on a broad outline of facts provided by Licorish to the social worker.


                                             9
No. 73145-9-1/10


        Licorish also contends that finding of fact 10, regarding the substance of Dr.

Metz’s testimony, is unsupported by substantial evidence and misstates the testimony.

Licorish argues that Dr. Metz’s testimony that the injuries depicted in the photographs

were “highly concerning for abuse” does not support the court’s finding that Dr. Metz

concluded that the markings were “consistent with purposeful trauma.” We disagree. A

reasonable inference from Dr. Metz’s testimony is that the injuries were concerning for

abuse precisely because they were consistent with nonaccidental trauma. Although the

court rephrased Dr. Metz’s language, the testimony supports the court’s finding of fact.

 Ill.   Finding of Dependency

        Licorish contends that substantial evidence in the record does not support the

court’s finding that “[w]ithout services in place, the Court is concerned that the mother is

not capable of protecting the child from future abuse.” To the contrary, Licorish claims

there is “ample and credible” evidence in the record of her fitness as a parent and ability

to advocate for herself and her child. For instance, she points to evidence that she

voluntarily sought supportive services by working with a public health nurse, evidence

that she brought M.L.-L.’s bruising to the attention of his doctor, and evidence that M.L.

L. was bonded to her and was achieving appropriate developmental milestones while in

her care.    Licorish suggests that the court unfairly emphasized her reluctance to

cooperate with CPS and the Department after the referrals to CPS and discounted her

strengths to find a basis for dependency.

        But, again, the Department did not need to prove that Licorish was unfit.

Schermer, 161 Wash. 2d at 944 (dependency does not turn on parental unfitness). The

court’s findings reflect its consideration of all the evidence, including the evidence of


                                             10
No. 73145-9-I/li


Licorish’s       strengths as a parent.         The court recognized that M.L.-L. was

“developmentally on target,” and that before the Department filed the dependency

petition, Licorish had been “very good at seeking out help and support as a new

mother.” The court also found that Licorish loves her child and has “many strengths.”

       Nevertheless, the court also found that while there was no evidence that Licorish

herself had abused M.L.-L., she had “aligned herself with the father, and despite the

Court order, allowed the father to have unsupervised contact with the child, violating the

Court’s order.” This finding is unchallenged. The evidence also showed that M.L.-L.

had sustained bruising, on more than one occasion, that caused several health care

providers to be concerned about potential abuse.             Licorish was well aware of the

concern. She admitted to Dr. Kim that she had considered whether LaFantasie had

inflicted the injuries and discussed the matter with him. Then, after M.L.-L. sustained

the forehead injury on April 1, Licorish failed to seek prompt medical attention for him,

despite being strongly advised to do so by both the public health nurse and the social

worker. Instead, she took him to the social worker’s office three days later.

       A dependency determination does not require proof of actual harm, only a

danger of harm. Schermer, 161 Wash. 2d at 951. “‘Nothing in the statute suggests that

[the State] must stay its hand until actual damage to the endangered child has

resulted.’   “   ki. (alteration in original) (quoting In re Welfare of Frederiksen, 25 Wash. App.
726, 733, 610 P.2d 371 (1979)).             The juvenile court properly exercised its broad

discretion here in assessing the risk of harm. The record supports the court’s finding

that Licorish ultimately chose to align herself with LaFantasie and compromised her

ability to make decisions in the best interest of M.L.-L. The record also supports the


                                                 11
No. 73145-9-1/12


court’s finding that there are legitimate reasons to question Licorish’s ability to protect

M.L.-L from future abuse in the absence of appropriate services and monitoring. These

findings support the court’s conclusion that Licorish is unable to adequately care for

M.L.-L. such that there is a risk of substantial damage to his physical or psychological

development, without any consideration of the ER 404(b) evidence.

       In sum, Licorish fails to establish that the court abused its discretion by

considering evidence of her criminal history.       Substantial evidence in the record

supports the challenged factual findings.      The findings support the juvenile court’s

determination of dependency under RCW 13.34.030(6)(c).

       Affirmed.



WE CONCUR:




                                             12